Citation Nr: 1309914	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating (evaluation) in excess of 20 percent for residuals of injury of the right knee with synovitis and limitation of motion.  

2.  Entitlement to an increased rating (evaluation) in excess of 20 percent for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1952 to June 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) "Tiger Team," located at the Regional Office (RO) in Cleveland, Ohio, which denied increased ratings in excess of 20 percent for the service-connected residuals of injury of the right knee with synovitis and limitation of motion and duodenal ulcer.  Due to the Veteran's place of residence, the RO in Roanoke, Virginia, assumed jurisdiction.  

In the Veteran's substantive appeal, received by the RO in May 2009, the Veteran requested a Board hearing in Washington, D.C. (Central Office hearing).  The Veteran was scheduled for a Board hearing in November 2012.  In an October 2012 statement, the Veteran withdrew his hearing request; therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2012).  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire increased rating period of this appeal, the Veteran's service-connected residuals of injury of the right knee with synovitis and limitation of motion right knee have been manifested by pain and no instability, with objective evidence of arthritis with flexion not limited to 15 degrees or extension not limited to 20 degrees.  

2.  For the entire increased rating period of this appeal, the Veteran's service-connected duodenal ulcer has been manifested by chronic diarrhea with no evidence of anemia, weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  


CONCLUSIONS OF LAW

1.  For the entire increased rating period of this appeal, the criteria for a disability rating in excess of 20 percent for residuals, injury of the right knee with synovitis and limitation of motion have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020-5257 (2012).  

2.  For the entire increased rating period of this appeal, the criteria for a disability rating in excess of 20 percent for duodenal ulcer have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114 Diagnostic Code 7305 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In an August 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The August 2008 letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records, and the Veteran's statements.  

In addition, the Veteran was afforded VA examinations in September 2008 and April 2012 to assist in rating the service-connected disabilities.  The Board finds that these examinations were adequate for rating purposes because each was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Each examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinions. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  
Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided.  38 C.F.R. § 4.14 (2012).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating the Service-Connected Residuals of the Right Knee Disability

The Veteran contends that the service-connected right knee disability is worse than the current evaluation contemplates.  At an April 2012 VA examination, the Veteran indicated that the pain associated with the right knee has progressed.  The Veteran asserts that a higher disability rating than 20 percent is warranted.  

The Veteran's service-connected right knee disability has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5020-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  In a January 1955 rating decision, the RO granted service connection for residuals of a right knee sprain, and assigned a 0 percent disability evaluation under Diagnostic Codes 5257-5020.  In an April 1970 rating decision, the RO increased the disability evaluation to 10 percent disabling, effective January 1970, under Diagnostic Codes 5257-5020.  The RO explained that an increase was warranted because of the evidence showing limitation of motion in the right knee with rubbery thickening indicating posttraumatic synovitis.  The RO increased the service-connected right knee disability evaluation to 20 percent disabling, effective November 1997, in a June 1998 rating decision.  In the June 1998 rating decision, the RO referenced range of motion readings of the right knee, which indicated limitation of motion of the right knee.  It was determined that, based on the limited motion of the right knee, an increased rating was warranted.  In the current rating decision on appeal, the RO denied an increased rating in excess of 20 percent, noting the Veteran's severe arthritis and limitation of motion.  

While the RO has assigned Diagnostic Code 5257 in rating the service-connected disability, the RO actually granted service connection and rated the Veteran's service-connected right knee disability based on synovitis, arthritis, pain, and limitation of motion using Diagnostic Code 5020.  The RO never rated or found actual instability of the service-connected right knee based on physical examination findings.  The Board finds that, for purposes of the disability rating, Diagnostic Code 5020 is the more appropriate diagnostic code in evaluating the service-connected right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (any change in diagnostic code by a VA adjudicator must be specifically explained).   

Diagnostic Code 5020 directs that the disability is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, degenerative, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Diagnostic Codes 5260 and 5261, in turn, govern limitation of motion of the knee and leg.  Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a.  

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 if the Veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under Diagnostic Codes 5257 and 5003 does not constitute pyramiding).  

Under Diagnostic Code 5257, other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  
VAOPGCPREC 9-04 interprets that separate 10 percent ratings under Diagnostic Code 5260 for compensable limitation of flexion of the leg and Diagnostic Code 5261 for compensable limitation of extension of the leg may be assigned for disability of the same joint.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2012).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

After review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against an increased rating in excess of 20 percent for the service-connected right knee disability for any period.  For the entire increased rating period of this appeal, the Veteran's service-connected right knee disability has been manifested by pain, arthritis, and limitation of motion.  

Private medical records dated December 2007 report acute pain in his right knee after eating large amounts of meat products over the holidays.  He complained of the right knee being swollen and red.  Physical examination of the right knee revealed right knee tenderness, warmth, and swelling.  There was no pedal edema, but limited range of motion in the right knee secondary to pain.  There were no vascular issues, pulses were bilaterally equal and symmetrical, and neurologically sensation and motor function was intact.  X-rays of the right knee revealed moderate degenerative osteoarthritic changes.  

In September 2008, the Veteran was afforded a VA examination for the service-connected right knee disability.  The Veteran reported continued pain, which has progressively worsened, along with severe arthritis.  The Veteran admitted to right knee deformity, swelling, giving way, pain, stiffness, weakness, incoordination, locking episodes once or twice a year, one-time effusion, decreased speed of joint motion, and limitation of range of motion associated with the right knee.  The Veteran denied instability, symptoms of inflammation, flare-ups of joint disease, and episodes of dislocation or subluxation.  There were also no constitutional symptoms of arthritis or incapacitating episodes of arthritis, and the Veteran admitted to being able to stand for approximately 15 to 30 minutes with the assistance of a cane and brace.  He reported being unable to walk more than a few yards.  

Upon physical examination testing in September 2008, the examiner noted an antalgic gait with evidence of abnormal weight bearing and abnormal shoe wear pattern.  There was no loss of a bone or part of bone, recurrent should dislocations, or inflammatory arthritis.  The examiner noted crepitus, deformity, tenderness, and guarding of movement.  The patella was enlarged along the lateral joint line with no evidence of clicks, snaps, grinding, or instability.  There was also no evidence of a meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing revealed flexion to 100 degrees and extension to 10 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion with no additional limitations after three repetitions of range of motion.  There was no evidence of joint ankylosis, and the examiner noted the Veteran's difficulty ambulating due to the back and knee.  X-ray testing showed degenerative changes involving all of the joint compartments with spurs at the margins and no acute fracture or joint effusion.  He was diagnosed with degenerative joint disease in all compartments of the right knee.  The examiner stated that the Veteran had decreased mobility, problems lifting and carrying, pain, and right knee synovitis.  The examiner assessed that the service-connected right knee disability has caused moderate difficulty with chores and shopping; severe difficulty with exercise; prevents sports; mild difficulty with recreation, traveling, bathing, dressing, and driving; and no difficulty with feeding, toileting, and grooming.  

In April 2012, the Veteran was afforded a second VA examination for the service-connected right knee disability.  The Veteran informed the examiner that he has chronic right knee pain and right knee instability for the past three years.  He admitted to taking Hydrocodone for the pain daily, as well as flare-ups that impact the function of the right knee.  

Physical examination testing of the Veteran in April 2012 showed an antalgic gait favoring the right lower extremity with right knee tenderness or pain to palpation for the joint line or soft tissues.  Muscle strength testing was active movement against some resistance for right knee flexion and right knee extension.  Joint stability testing was normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  Range of motion testing of the right knee reflected flexion to 110 degrees with objective evidence of painful motion at 110 degrees and extension to 0 degrees with no objective evidence of painful motion.  The examiner stated that the Veteran was able to perform repetitive-use testing with three repetitions with post-test range of motion showing flexion to 90 degrees and extension to 0 degrees.  The examiner further added that the Veteran has additional limitation in range of motion of the right knee and lower leg following repetitive-use testing and functional loss and/or functional impairment of the right knee and lower leg, with contributing factors of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, crepitus, and disturbance of locomotion.  The VA examiner diagnosed the Veteran with osteoarthritis and indicated that the service-connected right knee disability impacts his ability to work by causing problems sitting, standing, twisting, and bending due to severe right knee degenerative joint disease, decondition, and aging.  

In this case, the evidence does not demonstrate that the Veteran's service-connected right knee disability results in symptomatology sufficient to warrant a rating in excess of 20 percent disabling for any period under Diagnostic Code 5020.  As noted above, the Veteran is currently assigned a 20 percent rating under Diagnostic Code 5020, which is rated on limitation of motion of affected parts under Diagnostic Code 5003, which in turn indicates to rate the disability based on limitation of motion under the appropriate diagnostic code for the specific joint.  Thus, the Board finds that based on measures of range of motion of the right knee and considering the reports of limitation of motion and limitation of function, the Veteran's service-connected right knee disability does not meet the criteria for a higher increased rating under the Schedule for Rating the Knee.  For a higher or 30 percent rating under the Schedule for Rating the Knee, the evidence must show forward flexion that more nearly approximates limitation to 15 degrees or extension limited to 20 degrees.  At the September 2008 and April 2012 VA examinations, the Veteran demonstrated flexion to 110, 100, and 90 degrees with 10 and 0 degrees of extension.  There are no objective findings of the Veteran's flexion being limited enough to satisfy the rating criteria for a higher, or 30 percent rating, under Diagnostic Codes 5260 and 5261.  The Board also notes that while there is x-ray evidence of degenerative joint disease of the right knee, under Diagnostic Code 5003, the Veteran is currently receiving the maximum rating possible under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  In reviewing the evidence, in the April 2012 VA examination report, the examiner indicated that the Veteran had weakened movement, excess fatigability, incoordination, pain on movement, swelling, crepitus, and disturbance of locomotion following repetitive-use testing.  Even with consideration of additional limitation of motion due to pain, the range of motion does not more nearly approximate flexion limited to 15 degrees or extension limited to 20 degrees, which is required for the 30 percent rating.  The specific clinical measures of ranges of motion, including the VA examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that, for the entire rating period, the criteria for a disability rating in excess of 20 percent for the right knee disability have not been met. 38 C.F.R. §§ 4.3, 4.7.

The Board acknowledges VAOPGCPREC 9-2004 where it was interpreted that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the findings previously discussed do not establish loss of either right knee flexion or right knee extension to warrant a higher rating in excess of 20 percent.  According to the VA examination reports dated September 2008 and April 2012, the Veteran demonstrated flexion to 110, 100, and 90 degrees with 10 and 0 degrees of extension.  Under Diagnostic Code 5260, such findings warrant a 0 percent disability rating and under Diagnostic Code 5261, 10 percent disability rating is warranted.  Such combined disability evaluations, however, would not warrant a disability rating higher than the current 20 percent disability rating.  Therefore, separate evaluations pursuant to VAOPGCPREC 9-2004 are not favorable to the Veteran and not appropriate.  

The Board also notes that objective findings of right knee instability have not been shown.  Although the Veteran reported having instability at the April 2012 VA examination, there is no objective evidence of subluxation or lateral instability at the September 2008 and April 2012 VA examinations.  The Veteran is competent to report such symptoms because this requires only personal knowledge as it comes through one senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings of no right knee instability far outweigh the Veteran's reports of right knee instability.  Additionally, the Board finds the Veteran's assertions regarding instability of the right knee not credible because they are inconsistent with and outweighed by the remaining medical evidence.  At the September 2008 VA examination, the Veteran denied instability of the right knee.  As such, because there is no instability of the service-connected right knee, a separate rating for instability under Diagnostic Code 5257 is not for application.  See VAOPGPREC 23-97 and VAOPGCPREC 9-98.  

The Board has also considered whether the Veteran's service-connected right knee disability may be rated under any other diagnostic codes related to the knee and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is neither contended nor shown that the Veteran's service-connected disability involves ankylosis of the knee (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes 5256, 5259, 5262, and 5263 do not support the Veteran's claim.  

The Veteran is competent to report his knee symptoms, however, the objective evidence does not support more than the 20 percent rating assigned.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an increased rating in excess of 20 percent for residuals of injury of the right knee with synovitis and limitation of motion, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2012). 

Rating the Service-Connected Duodenal Ulcer

The Veteran contends that the service-connected duodenal ulcer is worse than the current evaluation contemplates and asserts that a higher disability rating than 20 percent is warranted.  

The Veteran's service-connected duodenal ulcer has been rated as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a mild duodenal ulcer with recurring symptoms once or twice a year warrants a 10 percent rating.  A moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations warrants a 20 percent rating.  Moderately severe duodenal ulcer, manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year warrants a 40 percent rating.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disability rating.  38 C.F.R. § 4.114.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

Weight loss is a criterion for a disability rating higher than currently assigned for the Veteran's gastrointestinal disorder under Diagnostic Codes 7305 and 7346.  For purposes of evaluating conditions in Section 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained over three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2012).  

After review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against an increased rating in excess of 20 percent for the service-connected duodenal ulcer for any period.  For the entire increased rating period of this appeal, the Veteran's service-connected duodenal ulcer has been manifested by chronic diarrhea.  

VA outpatient treatment records dated December 2007 note that the Veteran underwent a colonoscopy in February 2006, which resulted in tubular adenoma.  In May 2006, he underwent an esophagogastroduodenoscopy (EGD), which resulted in a healed ulcer.  In October 2007, the Veteran was diagnosed with paraesophageal hernia on a computed tomography (CT) scan and it was surgically corrected in October 2007.  

In July 2008, the Veteran visited his local VA outpatient treatment facility.  It was noted that he had a history of chronic medical problems, all which were stable.  The VA physician noted that the Veteran has endured chronic diarrhea since the October 2007 surgery.  In August 2008, the Veteran returned to his local VA outpatient treatment facility for a primary care intake screening.  He admitted to having a recent decline in performing daily activities due to experiencing chronic diarrhea for the past ten months and losing approximately thirty pounds within the last six months.  

In September 2008, the Veteran was afforded a VA examination for his service-connected duodenal ulcer.  He reported having diarrhea since the October 2007 surgery for repair of the hernia, which included Nissen fundoplication.  The Veteran denied a history of neoplasm, trauma, hospitalization or surgery, incapacitation due to stomach or duodenal disease, gnawing, burning pain, nausea, or vomiting.  He admitted to episodes of abdominal colic, nausea or vomiting, abdominal distention, and episodes of hematemesis.  The Veteran also reported a history of diarrhea, occurring one to four times of day, with no more than 12 attacks per week and lasting only two days per attack.  

Upon physical examination testing in September 2008, the VA examiner noted that the Veteran weighed 185 pounds and there were no signs of significant weight loss, malnutrition, or signs of anemia.  There was abdominal tenderness and generalized mild tenderness in all four quadrants and at the proximal end of his midline abdominal scar.  The VA examiner diagnosed the Veteran with no evidence of duodenal ulcer with status post repair of type III paraesophageal hernia in October 2007 and May 2006 EGD reflective of a healed ulcer at the pyloric channel.  

In April 2012, the Veteran underwent a second VA examination for the service-connected duodenal ulcer.  The Veteran again complained of chronic diarrhea since the October 2007 surgery.  He also admitted to recurring episodes of not severe symptoms occurring four or more times per year and periodic abdominal pain; however, he denied experiencing anemia, weight loss, nausea, vomiting, melena, or incapacitating episodes due to signs or symptoms of his service-connected duodenal ulcer.  

Upon physical examination testing in April 2012, the VA examiner noted diffuse abdominal tenderness in all quadrants.  Bowel sounds were intact with no masses or organomegaly.  The VA examiner also noted the presence of scars related to his service-connected disability, but noted that they were not painful, unstable, or greater than 39 square centimeters.  The VA examiner noted that the abdominal examination was limited due to the Veteran's intolerance of examination.  Upper gastrointestinal (GI) radiographic testing conducted in January 2012 reflected normal results, and the VA examiner diagnosed the Veteran with duodenal ulcer.  The VA examiner concluded that the Veteran's service-connected duodenal ulcer had no impact on his ability to work and that his abdominal findings have improved since the last VA examination conducted in 2008.  

In this case, the evidence does not demonstrate that the Veteran's service-connected duodenal ulcer results in symptomatology sufficient to warrant a rating in excess of 20 percent disabling for any period under Diagnostic Code 7305.  For a higher or 40 percent rating under Diagnostic Code 7305, the evidence must show moderately severe or less than severe duodenal ulcer with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  In this case, there are no objective findings that meet the criteria.  The Board acknowledges the Veteran's complaints of chronic diarrhea, but the evidence does not show that his service-connected duodenal ulcer has been characterized as moderately severe in terms of severity.  In fact, the September 2008 VA examiner found no signs of a duodenal ulcer upon testing, and the April 2012 VA examiner concluded that the Veteran's abdominal findings had improved since the September 2008 VA examination.  

Additionally, the evidence does not show impairment of health manifested by anemia and weight loss.  While the Veteran admitted to losing approximately thirty pounds within the last six months in July 2008, the July 2008 VA examiner found no signs of significant weight loss or anemia, and the Veteran himself denied experiencing anemia and weight loss at the April 2012 VA examination.  Thus, while the Veteran's weight may have fluctuated over a significant period of time, it is not sufficient to support a finding of moderately severe symptoms of his service-connected disability under Diagnostic Code 7305.  

Additionally, the Veteran's duodenal ulcer has not resulted in any recurrent incapacitating episodes as the medical evidence of record is void of this finding.  At both VA examinations, the Veteran denied experiencing incapacitating episodes due to signs or symptoms associated with his service-connected duodenal ulcer.  As such, the next-higher rating for duodenal ulcer is not warranted under Diagnostic Code 7305.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2012).

The Board also notes that the April 2012 examiner commented on scars associated with the Veteran's duodenal ulcer.  The examiner noted the scars were not painful, unstable, or greater than 39 square centimeters.  See the April 2012 VA examination report.   

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides the criteria for rating disfiguring scars of the head, face, or neck and does not apply in this situation as the Veteran's scars are located on his abdomen.  The Board notes that the Veteran's scars do not exceeds 39 square centimeters, and there is no evidence that the scars are deep to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep and nonlinear; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  The scars are not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and nonlinear.  There is also no evidence that the scars are unstable or painful to warrant application of Diagnostic Code 7804, unstable or painful scars.  Therefore, the VA revised portions of the rating schedule that addresses the skin, effective October 23, 2008, do not assist the Veteran in obtaining a higher evaluation for his service-connected duodenal ulcer.  See 38 C.F.R. § 4.118.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an increased rating in excess of 20 percent for duodenal ulcer, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2012).

Extraschedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the schedular rating criterion contemplates the symptoms and impairment caused by the service-connected right knee disability and duodenal ulcer.  The schedular rating criteria specifically provided for ratings based on limitation of motion and function due to painful arthritis and other orthopedic factors such a stiffness, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Additionally, Diagnostic Code 7305 specifically provides schedular rating criteria based on epigastric pain, and impairments such as diarrhea as they would be symptoms that manifest in anemia or weight loss, and all symptoms are considered based on frequency of recurrence, incapacitation, and impairment of health.  Because the schedular rating criteria are adequate to rate the disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Accordingly, referral for extra-schedular consideration for the claims on appeal is not required.  


ORDER

An increased rating (evaluation) in excess of 20 percent for residuals of injury of the right knee with synovitis and limitation of motion is denied.  

An increased rating (evaluation) in excess of 20 percent for duodenal ulcer is denied.  


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


